Exhibit 10.6 CORPORATE RESOLUTION TO BORROW I GRANT COLLATERAL Principal Loan Date 05-21-2010 Maturity 05-20-2011 Loan No Call / Coll Account Officer Initials References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular loan or item. Any item above containing "***" has been omitted due to text length limitations. Corporation: AeroGrow International, Inc. Lender: FIRST WESTERN TRUST BANK 6075 Longbow Drive, Ste 200 Boulder Branch Boulder, CO 80301 1155 Canyon Blvd. Boulder, CO 80302 (303) 441-9400 I. THE UNDERSIGNED, DO HEREBY CERTIFY AND STATE UNDER PENALTY OF PERJURY THAT: THE CORPORATION'S EXISTENCE. The complete and correct name of the Corporation is AeroGrow International, Inc. ("Corporation"). The Corporationis a corporation for profit which is, and at all times shall be, duly organized, validly existing, and in good standing under and by virtue of the laws of the State of Nevada. The Corporation is duly authorized to transact business in the State of Colorado and all other states in which the Corporation is doing business, having obtained all necessary filings, governmental licenses and approvals for each state in which the Corporation is doing business. Specifically, the Corporation is, and at all times shall be, duly qualified as a foreign corporation in all states in which the failure to so qualify would have a material adverse effect on its business or financial condition. The Corporation has the full power and authority to own its properties and to transact the business in which it is presently engaged or presently proposes to engage. The Corporation maintains an office at 6075 Longbow Drive, Ste 200, Boulder, CO 80301. Unless the Corporation has designated otherwise in writing, the principal office is the office at which the Corporation keeps its books and records. The Corporation will notify Lender prior to any change in the location of the Corporation's state of organization or any change in the Corporation's name. The Corporation shall do all things necessary to preserve and to keep in full force and effect its existence, rights and privileges, and shall comply with all regulations, rules, ordinances, statutes, orders and decrees of any governmental or quasi-governmental authority or court applicable to the Corporation and the Corporation's business activities. RESOLUTIONS ADOPTED. At a meeting of the Directors of the Corporation, or if the Corporation is a close corporation having no Board of Directors then at a meeting of the Corporation's shareholders, duly called and held May 19, 10, at which a quorum was present and voting, or by other duly authorized action in lieu of a meeting, the resolutions set forth in his Resolutionwere adopted. OFFICER. The following named person is an officer of AeroGrow International, Inc. NAMES
